Citation Nr: 9921867	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  98-20 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for a shrapnel 
wound to the right thigh, Muscle Group XIV, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a shrapnel 
wound to the left thigh, Muscle Group XIV, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to October 
1953.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.  In March 1996, the Board 
remanded the veteran's claim regarding the validity of loan 
guaranty indebtedness for additional development.  Based on 
statements from the veteran and his representative, it 
appears that this issue has been resolved.  Accordingly, this 
issue is not before the Board at this time.  38 C.F.R. 
§ 20.204(c) (1998).  In March 1998, the RO denied the claim 
of entitlement to service connection for Post-Traumatic 
Stress Disorder.  The veteran has not appeal this 
determination.  Accordingly, this issue is also not before 
the Board at this time.  38 U.S.C.A. § 7105(a) (West 1991).


REMAND

Both the veteran and his representative have requested that 
this case be remanded to the RO for an additional evaluation.  
It is contended that the July 1997 VA examination did not 
fully evaluate the disabilities at issue.  In reviewing these 
claims, it is important to note that some of the veteran's 
service medical records were damaged by fire.  Based on the 
available records, including the VA examination of July 1997, 
the Board finds that the nature and extent of the veteran's 
shrapnel wounds during his active service are unclear.

When a veteran's service medical records are not available or 
incomplete, VA's duty to assist, and the Board's duty to 
provide reasons and bases for its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule (are 
heightened).  See Moore (Howard) v. Derwinski, 1 Vet. App. 
401, 404 (1991).  That duty includes obtaining medical 
records and medical examinations where indicated by the facts 
and circumstances of the individual case.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The Board notes that the criteria for rating muscle injuries 
as a residual of combat wounds specifically direct attention 
to the evidence concerning the nature of the original injury.  
38 C.F.R. § 4.56 (1998).   The record in this case shows that 
the original request for the veteran's service medical 
records did not produce the actual records of treatment for 
his March 1953 wounds.  The veteran provided information as 
to the locations where he was treated in October 1953 claim.  
Specifically, he stated he was seen at the 8169th "Aid 
Station" in March 1953 and then at "Sama, Japan" in May 
1953.  The Board notes that "Sama" is very probably a 
mistake for Camp Zama, in Japan.  The RO listed both of these 
reported locations of treatment on a request for service 
medical records.  The response from the record custodians did 
not expressly indicate that a separate search for the 
hospitalization records was conducted.  On his December 1953 
VA examination, the veteran reported a two-month 
hospitalization for his wounds.  He also described the wounds 
and his treatment.  In the absence of the actual treatment 
records, this would be the best evidence as to the nature of 
the original wounds.  The Board concludes, however that a 
further effort to obtain the original treatment records is 
indicated and that, in any event, the review by the RO must 
at least include the December 1953 examination report 
reflecting the nature of the original injury and treatment.

In view of the state of the record, further development, as 
specified below, is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  After securing any necessary 
authorization from the veteran, the RO 
should contact these health care 
providers in order to attempt to obtain 
copies of those treatment records which 
have not been previously secured. 

2.  The RO should follow normal proceeds 
to request for a search by the record 
custodians for the actual records of 
hospitalization of the veteran at the 
8169th "Aid Station" in March 1953 and 
then at "Sama, Japan" (or more likely 
Camp Zama, Japan) in May 1953.  If the 
record custodians can not locate these 
records, they should affirmatively 
indicate that fact for the record.

3.  Following the development action in 
(1) and (2), but not contingent upon 
whether this development results in the 
production of additional evidence, the RO 
should arrange for a VA orthopedic 
examination to determine the nature, 
extent, and severity of the veteran's 
service-connected shrapnel wounds to the 
right and left thighs.  The veteran's 
claims folder or the pertinent medical 
records contained therein, including a 
copy the Board's remand, must be reviewed 
by the examiner in conjunction with the 
examination.  All necessary tests should 
be performed.  The examiner should record 
pertinent medical complaints, symptoms, 
clinical findings, and comment on the 
functional limitation, if any, caused by 
this condition.  The examiner should 
provide explicit responses to the 
following questions:

(a)  What are the manifestations of the 
service-connected shrapnel wounds to the 
right and left thighs?  All such 
manifestations, to possibly include 
damage to the underlining muscle tissue 
and any arthritic condition, if any, 
should be specifically detailed.

(b) Are there retained foreign bodies 
still remaining in either of the 
veteran's thighs?  The entrance and exit 
sites of the shrapnel, if any, should be 
specifically noted.  

(c)  The veteran has complaints of pain 
which he attributes to his service-
connected shrapnel wounds to the right 
and left thighs.  The examiner is 
requested to specifically comment on the 
presence or absence of any objective 
manifestation that would demonstrate 
functional impairment due to pain 
attributable to the residuals of these 
conditions.
 
(d) Does the veteran have weakness, excess 
fatigability, incoordination or an impaired 
ability to execute skilled movements smoothly 
as a result of his service-connected shrapnel 
wounds to the right and left thighs?  If so, 
the examiner should comment on the severity 
of his weakness, excess fatigability, 
incoordination and the effects his 
incoordination has on his ability to 
function.

4.  The RO should review the medical report 
above to determine if it meets the 
requirements of paragraph 2.  If not, the 
report should be returned as inadequate for 
rating purposes.  38 C.F.R. § 4.2 (1998).

5.  Thereafter, the case should be reviewed 
by the RO in light of the provisions of 
38 C.F.R. § 4.56 and the U.S. Court of 
Appeals for Veterans Claims (Court) decision 
in the case of DeLuca v. Brown, 8 Vet. App. 
202 (1995).  If the original service medical 
records concerning treatment for the combat 
wounds are not obtained, the RO determination 
should reflect consideration of the history 
and findings on the VA examination in 
December 1953.  Consideration should also be 
accorded to 38 C.F.R. §§ 4.40, 4.56, and 4.59 
(1998) to see if any of these regulations 
provide a basis for any change in the award 
of compensation benefits for the veteran's 
service-connected disabilities.

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

The veteran is advised that any additional claims will not be 
before the Board unless the determination of the RO is 
unfavorable, and the veteran files a notice of disagreement 
and completes all procedural steps necessary to appeal a 
claim to the Board in accordance with 38 U.S.C.A. § 7105 
(West 1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










